DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.

Priority
The Examiner acknowledges the Applicant’s clarification that the priority claim of the instant application is a continuation-in-part to Application 16/250,900.

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/18/2021, with respect to the rejection(s) of claim(s) 1 and 10 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Song et al. U.S. PGPub 2006/0283198.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-5 and 10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Song et al. U.S. PGPub 2006/0283198.
Regarding claim 1, Song discloses an HVAC system, comprising: a first controller (e.g. thermostat), configured to provide a communicating protocol signal (e.g. communication protocol) to a first HVAC component (e.g. indoor unit) (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6); and a second controller (e.g. operation controller) configured to receive the communicating protocol signal from the first controller and output an on/off protocol signal to a second controllable HVAC component (e.g. outdoor unit) based on the communicating protocol signal (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6); wherein the first HVAC components part of either an indoor unit or an outdoor unit of the system and the second HVAC component is part of the other of the indoor unit or outdoor unit, the indoor and outdoor units configured to circulate refrigerant therebetween (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6). 	Regarding claim 3, Song discloses the HVAC system of claim 1, wherein the first controller is a communicating thermostat (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6).  	Regarding claim 4, Song discloses the HVAC system of claim 1, wherein the second controllable HVAC component is a device configured to generate airflow (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6).   	Regarding claim 5, Song discloses the HVAC system of claim 4, wherein the second controllable HVAC component comprises an air handler (e.g. system with the outdoor fan) (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6).  	Regarding claim 10, Song discloses an HVAC system, comprising: an indoor unit and an outdoor unit (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6); a refrigerant circuit configured to circulate refrigerant between the indoor and outdoor units (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6); a first controller (e.g. thermostat) configured to send a first communicating protocol signal (e.g. generated communication protocol signal) (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6); and a second controller (e.g. indoor unit) configured to receive the first communicating protocol signal from the first controller and output a second communicating protocol signal (e.g. transmitted protocol signal) to a first HVAC component (e.g. operation controller) and output an on/off protocol signal to a second HVAC component (e.g. compressor) based on the first communicating protocol signal (e.g. pg. 1, ¶7; pg. 2-3, ¶48-56 and 63; Fig. 3-6).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song as applied to claim 1 above, and further in view of Mao et al. U.S. PGPub 2019/0293494.
Regarding claim 2, Song discloses a first controllable HVAC component that is an indoor unit, but does not explicitly disclose the component being an electronic expansion valve. Regarding claim 6, Song discloses an outdoor unit with an outdoor fan, but does not explicitly disclose operating the fan at different speeds. 
 	Mao discloses an indoor unit that includes an electronic expansion valve (e.g. pg. 4, ¶49). Mao discloses operating an outdoor fan that operates at multiple different speeds (e.g. pg. 4, ¶46).
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to control an expansion valve of an indoor unit and operate an outdoor fan at different speeds. One of ordinary skill in the art would have been motivated to do this since the expansion valve is a controllable component of an indoor unit and operating fans at multiple speeds can improve performance of the outdoor unit.
 	Therefore, it would have been obvious to modify Song with Mao to obtain the invention as specified in claims 2 and 6.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song as applied to claim 1 above, and further in view of Kates U.S. PGPub 2006/0071086.
Song does not disclose a second controller receiving power from a second HVAC component.
 	Kates disclose a controller receiving power from an HVAC component that is a fan (e.g. pg. 10, ¶111).
 	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to power a controller from an HVAC component. One of ordinary skill in the art would have been motivated to do this in order to increase the power efficiency of the system.
 	Therefore, it would have been obvious to modify Song with Kates to obtain the invention as specified in claim 7.

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song as applied to claim 1 above, and further in view of Takenaka et al. U.S. PGPub 2013/0283843.
Song discloses the use of refrigerant (e.g. 5-6, ¶38 and 45-50; pg. 10-11, ¶84 and 86-93; pg. 13-14, ¶103-109; Fig. 1, 4 and 8), but does not explicitly disclose the refrigerant comprising at least 50%, in terms of weight, R32 refrigerant and at least partially comprises a hydrofluoro-olefin (HFO) refrigerant. 
 	Takenaka discloses using a refrigerant comprising at least 50%, in terms of weight, R32 refrigerant and at least partially comprises a hydrofluoro-olefin (HFO) refrigerant (e.g. pg. 1-2, ¶2-3, 10 and 30).	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to implement refrigerant comprising R32 refrigerant and HFO refrigerant. One of ordinary skill in the art would have been motivated to do this in order to implement low global warming potential refrigerants.
 	Therefore, it would have been obvious to modify Song with Kates to obtain the invention as specified in claims 8 and 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743.  The examiner can normally be reached on Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CK
July 16, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116